TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2019



                                      NO. 03-18-00726-CV


                                    Marie Bowser, Appellant

                                                v.

 Champion Mortgage/Champion Reverse Mortgage/Nationstar Mortgage/Mr. Cooper, as
 Nominee for Lender and Lender’s Successors and Assigns, and Bank of America, N.A.,
                                    Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 29, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.